205 F.2d 151
53-2 USTC  P 9460
Alfred R. BACHRACH, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 248, Docket 22634.
United States Court of Appeals Second Circuit.
Argued May 14, 1953.Decided June 23, 1953.

H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack and Louise Foster, Sp. Assts. to Atty. Gen., for respondent.
Alan Demar, New York City, for petitioner.
Before CHASE, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
The decision of the Tax Court is affirmed on the opinion below, 18 T.C. 479, and Commissioner v. Smith, 2 Cir., 203 F.2d 310; Cohen v. Commissioner, 2 Cir., 148 F.2d 336; Janeway v. Commissioner, 2 Cir., 147 F.2d 602.